          Case 2:21-cv-00319-MJH Document 1 Filed 03/08/21 Page 1 of 12




                                   UNITED STATES DISTRICT COURT
                                      WESTERN DISTRICT OF
                                         PENNSYLVANIA

  ROBERT BOGLE,

                      Plaintiff,

  V.                                                          Case No. 2:21-cv-319

  JD TECHNOLOGIES, INC. and
  RADIATOR SPECIALTY COMPANY, INC.,

                      Defendants,
                                         COMPLAINT
                                    JURY TRIAL DEMANDED

                 AND NOW Plaintiff Robert Bogle, through Attorney David A.

Colecchia, Esq., files the within Complaint against JD Technologies, Inc., and

Radiator Specialty Company, Inc. In support of the Complaint, the Plaintiff avers

the following:


                 1)     This Court has jurisdiction to hear this matter based upon diversity of

citizenship as the parties hereto are citizens of diverse states and the amount in controversy

exceeds $75,000. 28 U.S.C. § 1332.

                 2)     The Plaintiff, Robert Bogle, at all material times hereto resided at

140 GuermierRoad, Loyalhanna, Pennsylvania 15661,

                 3)     The Defendant JDS Technologies, Inc. (hereinafter "JDS”), is a

corporation whose principal place of business is located at1299 Airport Road, Oneida,

Tennessee 37841.

                 4)     At all material times JDS engaged in the design, manufacture,

assembly, marketing, advertising, drafting of product literature and labeling, and/or

                                                 1
          Case 2:21-cv-00319-MJH Document 1 Filed 03/08/21 Page 2 of 12




distribution, and sale of rubber straps commercially labeled and/or trademarked as a

“Hold-Zit” or tie down strap, which injured the Plaintiff.

               5)        The Defendant has at all material times engaged in continuous and

systematic business in the Commonwealth of Pennsylvania with sufficient "contacts" within

the Commonwealth of Pennsylvania to confer jurisdiction upon Defendant JDS.

               6)        The Commonwealth of Pennsylvania has jurisdiction over JDS

because JDS sold and distributed and/or placed its product, the “Hold-Zit” strap, to the

general public and into the chain of commerce in Pennsylvania.

               7)        It is this “Hold-Zit” strap that failed and caused the Plaintiff severe

personal injuries in Pennsylvania.

               8)        The Defendant Radiator Specialty Company (hereinafter "RSC"), is a

corporation whose principal place of business is 600 Radiator Road, Building 8, Indian

Trail,North Carolina 28079.


               9)        Defendant RSC at all material times engaged in the design,

manufacture, assembly, marketing, advertising, drafting and promulgation of product

literature and labeling and/or of distribution and/or sale of the “Hold-Zit” strap which

injured the Plaintiff.


               10)       Defendant RSC has at all material times engaged in continuous and

systematic business within the Commonwealth and with sufficient "contacts" within the

Commonwealth of Pennsylvania to confer jurisdiction upon RSC.


               11)       The Commonwealth of Pennsylvania has jurisdiction over RSC

because RSC also sold distributed and/or placed its product, the “Hold-Zit” strap, to the

                                                  2
           Case 2:21-cv-00319-MJH Document 1 Filed 03/08/21 Page 3 of 12




general public and into the chain of commerce in Pennsylvania.

                12)      It is this “Hold-Zit” strap that failed and caused the Plaintiff severe

personal injuries in Pennsylvania.

                13)      Defendant, JDS manufactured the “Hold-Zit” strap for RSC.

                14)      JDS and RSC, acting together and in concert, sold the “Hold-Zit”

strap to the general public and placed it into the stream of commerce.

                15)      The Defendants expressly warranted and guaranteed the “Hold-

Zit” strip for life.

                16)      Robert Bogle came into possession of one of Defendants’ “Hold-Zit”

straps, which he used.

                17)      On March 22, 2019, the Plaintiff, Robert Bogle, suffered traumatic

injuries while using the Defendants’ Hold-Zit strap because the Defendant’s strap

unexpectedly and traumatically failed and broke.

                18)      These injuries occurred when the Defendants' strap broke, during the

foreseeable, regular, common, and accepted use of the strap by Plaintiff.

                19)      Upon failing and breaking, the Defendants’ strap whipped

backwards and struck the Plaintiffs eye and face at a high velocity causing severe and

permanent injuries to his face and right eye.

                20)      These injuries include, and are not limited to, the following:

                (a) the loss of his right eyeball;

                (b) permanent visual loss and blindness;

                (c) facial and eye orbit fractures;

                (d) a concussion; and

                (e) other severe traumatic damage to his face and appearance.
                                                     3
          Case 2:21-cv-00319-MJH Document 1 Filed 03/08/21 Page 4 of 12




                21)     As a further result of the traumatic failure of Defendants’ Hold-Zit

strap, the Plaintiff suffered major, severe, continuing and permanent depression and other

physical, emotional, and mental injuries, harm, and damages, all due to the unexpected and

proximate failure of the Defendants' defective and unreasonably dangerous product.

                22)     As a further result of the above, the Plaintiff incurred enormous bills

for surgeries,hospitalizations, and medical treatment.

                23)      Plaintiff is expected to incur further, continuing, costly medical

treatment for the rest of his life, all to his great detriment and loss.

                24)     Plaintiff suffered and continues to suffer a permanent loss of income,

earnings, and earning capacity as the result of the failure of the Defendants’ defective and

unreasonably dangerous product.

                25)     The failure of the defective “Hold-Zit” strap caused impairment and

the demise of the Plaintiffs joys of living in all aspects.

                26)     Robert Bogle, in addition to the above injuries and damages, has

suffered and will suffer continuing damage for the rest of his life, including but not

limited to physical pain, emotional suffering and depression, and, embarrassment as a

result of the Defendants' defective product.

                                               COUNTS

                27)      Each Count set forth below specifically incorporates by reference

hereinParagraphs 1 through 26 above, previously hereinabove set forth.




                                                   4
          Case 2:21-cv-00319-MJH Document 1 Filed 03/08/21 Page 5 of 12




                           COUNT I: ROBERT BOGLE V. JDS
                     TECHNOLOGIES: RULE 402A STRICT LIABILITY
                       FOR AN UNREASONABLYDANGEROUS AND
                               DEFECTIVE PRODUCT

               28)      The Defendant corporation, JDS, is strictly liable to compensate

the Plaintiff for all of the harm, pain, suffering, and all damages, past, present and future

as a result of JDS' design, manufacture, distribution, and/or sale of the unreasonably

dangerous and defective “Hold-Zit” strap which injured the Plaintiff as the law provides

in Rule 402A Strict Liability.

 COUNT II: ROBERT BOGLE V. JDS TECHNOLOGIES:BREACH OF EXPRESS
                          WARRANTIES

               29)     Defendant JDS marketed its product, the “Hold-Zit” strap, as having a

lifetime warranty and lifetime guarantee.

               30)     The applicable law imposes upon the Defendant an obligation to

have expressly warranted, with respect to its strap, that it is fit and reasonably safe for the

particular purpose(s) which it was sold to accomplish.

               31)     Defendant JDS breached these express warranties and/or guarantees

because its “Hold-Zit” strap failed.

               32)     Defendant breached these express warranties or guarantees because

its product was unsafe, not of merchantable quality,and unfit for its intended uses and

purposes.

               33)     As the direct and proximate result of such failure and breach the

Plaintiff suffered traumatic injuries and damages.




                                                5
          Case 2:21-cv-00319-MJH Document 1 Filed 03/08/21 Page 6 of 12




               34)     The Defendant corporation, JDS, is liable to compensate the Plaintiff

for all the harm, pain, suffering, and all damage, past, present and future, as a result of JDS'

breach of express warranty and guarantee.

               COUNT III. ROBERT BOGLE v. JDS TECHNOLOGIES:
                    BREACH OF IMPLIED WARRANTY OF
                             MERCHANTABILITY

               35)     The applicable law imposed upon the Defendant an obligation to

have impliedly warranted, with respect to its “Hold-Zit” strap, that it was merchantable,

fit for its foreseeable and intended uses, and reasonably safe.

               36)     At all times relevant to this complaint Plaintiff’s use of the strap

was as intended by the Defendant and foreseeable.

               37)     Defendant breached this implied warranty of merchantability

because said strap failed and broke.

               38)     The strap was unsafe, not of merchantable quality, and unfit for its

intended uses and purposes because it failed.

               39)     Plaintiff suffer the aforesaid injuries and damages as the direct and

proximate result of Defendant's breach of said implied warranties imposed by law

because the strap failed and broke.

               40)     The Defendant corporation, JDS, is liable to compensate the

Plaintiff for all of the harm, pain, suffering and damages, past, present and future as a

result of JDS' breach of the implied warranty of merchantability.




                                                  6
             Case 2:21-cv-00319-MJH Document 1 Filed 03/08/21 Page 7 of 12




          COUNT IV: ROBERT BOGLE V. JDS TECHNOLOGIES:
     BREACH OF IMPLIED WARRANTY OF FITNESS FOR A PARTICULAR
                            PURPOSE

                41)    The applicable law imposes upon the Defendant corporation an

obligation to impliedly warrant the product’s fitness for the particular purpose that it was

designed, marketed, manufactured, and sold to accomplish.

                42)    The Plaintiffs use of the “Hold-Zit” strap was as intended by the

manufacturer and was foreseeable.

                43)    The Defendant breached this implied warranty of fitness for a particular

purpose because the strap failed and broke during its intended and foreseeable use by the

Plaintiff.

                44)    The “Hold-Zit” strap is not of merchantable quality, it is not safe and it is

not fit for the intended and particular purpose(s) for which it is designed, advertised, and sold

and placed into the stream of commerce because it failed and caused the Plaintiffs injuries.

                45)     The Defendant corporation, JDS Technologies, is liable to

compensate the Plaintiff for all of the harm, pain, suffering, and all damage, past, present

and future, as a result of JDS Technologies’ breach of implied warranty of fitness for a

particular purpose.




                                                 7
            Case 2:21-cv-00319-MJH Document 1 Filed 03/08/21 Page 8 of 12




                             COUNT V: ROBERT BOGLE v. JDS
                               UNFAIR TRADE PRACTICES

               46)     The actions of the Defendants in this case constitute a violation of

Pennsylvania’s Unfair Trade Practices and Consumer Protection Law, 73 P.S. §201.1 et

seq.

               47)     The Defendants violated the Unfair Trade Practices and Consumer

Protection Law because it represented guaranteed and warranted the strap had a lifetime

warranty.

               48)     The Defendant represented and/or knowingly acquired and benefited by

the publication and promulgation to the general public and Plaintiff the strap was able to be used

as a tie down and would not break or fracture no matter the age and condition of the strap.

               49)     This misrepresentation by the Defendants constitutes an unfair method

of competition and unfair or deceptive act or practice within the meaning of 73 PA.C.S.A.

§§201-2(4)(v) and 201-2(4)(v)(ii).

               50)     The Plaintiff suffered ascertainable and traumatic injuries and damages

as set forth above as the result of the Defendants use or employment of these unfair methods

of competition and/or deceptive acts or practices.

                      COUNT VI: ROBERT BOGLE V. RSC:
              RULE 402A STRICT LIABILITY FOR AN UNREASONABLY
                    DANGEROUS AND DEFECTIVE PRODUCT

               51)     The Defendant corporation, RSC, is strictly liable to compensate the

Plaintiff for all of the harm, pain, suffering, and all damages, past, present and future as a

result of RSC's design, manufacture, distribution, and/or sale of the unreasonably dangerous

and defective “Hold-Zit” straps, which injured the Plaintiff as the law provides in Rule 402A

Strict Liability.

                                                  8
          Case 2:21-cv-00319-MJH Document 1 Filed 03/08/21 Page 9 of 12




                          COUNT VII: ROBERT BOGLE V. RSC
                           BREACH OF EXPRESS WARRANTY

                52)    Defendant RSC marketed its product, and the “Hold-Zit” strap, as

having a lifetime warranty and lifetime guarantee.

                53)    The applicable law imposes upon the Defendant an obligation to

have expressly warranted, with respect to its strap, that it is fit and reasonably safe for the

particular purpose(s) which it was sold to accomplish.

                54)    Defendant RSC breached these express warranties and/or guarantees

because its “Hold-Zit” strap failed.

                55)    Defendant RSC breached these express warranties or guarantees

because its product was unsafe, not of merchantable quality,and unfit for its intended uses

and purposes.

                56)    As the direct and proximate result of such failure and breach the

Plaintiff suffered traumatic injuries and damages.

                57)    The Defendant corporation, RSC, is liable to compensate the Plaintiff

for all the harm, pain, suffering, and all damage, past, present, and future, as a result of RSC's

breach of express warranty and guarantee.

                  COUNT VIII. ROBERT BOGLE v. RSC:
          BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY

                58)    The applicable law imposed upon the Defendant an obligation to

have impliedly warranted, with respect to its “Hold-Zit” strap, that it was merchantable,

fit for its foreseeable and intended uses, and reasonably safe.

                59)    At all times relevant to this complaint Plaintiff’s use of the strap

was as intended by the Defendant and foreseeable.

                                                 9
             Case 2:21-cv-00319-MJH Document 1 Filed 03/08/21 Page 10 of 12




                 60)   Defendant breached this implied warranty of merchantability

because said strap failed and broke.

                 61)   The strap was unsafe, not of merchantable quality, and unfit for its

intended uses and purposes because it failed.

                 62)   Plaintiff suffer the aforesaid injuries and damages as the direct and

proximate result of Defendant's breach of said implied warranties imposed by law

because the strap failed and broke.

                 63)   The Defendant corporation, RSC, is liable to compensate the

Plaintiff for all of the harm, pain, suffering and damages, past, present, and future as a

result of RSC's breach of the implied warranty of merchantability.


                   COUNT IX: ROBERT BOGLE V. RSC
      BREACH OF IMPLIED WARRANTY OF FITNESS FOR A PARTICULAR
                              PURPOSE


                 64)   The applicable law imposes upon the Defendant corporation an

obligation to impliedly warrant the product’s fitness for the particular purpose that it was

designed, marketed, manufactured, and sold to accomplish.

                 65)   The Plaintiffs use of the “Hold-Zit” strap was as intended by the

manufacturer and was foreseeable.

                 66)   The Defendant breached this implied warranty of fitness for a particular

purpose because the strap failed and broke during its intended and foreseeable use by the

Plaintiff.

                 67)   The “Hold-Zit” strap is not of merchantable quality, it is not safe and it is

not fit for the intended and particular purpose(s) for which it is designed, advertised, and sold

and placed into the stream of commerce because it failed and caused the Plaintiff’s injuries.
                                                10
         Case 2:21-cv-00319-MJH Document 1 Filed 03/08/21 Page 11 of 12




               68)      The Defendant corporation, JDS Technologies, is liable to

compensate the Plaintiff for all of the harm, pain, suffering, and all damage, past, present

and future, as a result of JDS Technologies' breach of implied warranty of fitness for a

particular purpose.

                           COUNT X: ROBERT BOGLE v. RSC
                             UNFAIR TRADE PRACTICES

               69)    The actions of Defendant RSC in this case constitute a violation of

Pennsylvania’s Unfair Trade Practices and Consumer Protection Law, 73 P.S. §201.1 et

seq.

               70)    The Defendant RSC violated the Unfair Trade Practices and

Consumer Protection Law because it represented guaranteed and warranted the strap had a

lifetime warranty.

               71)    Defendant RSC represented and/or knowingly acquired and benefited by

the publication and promulgation to the general public and Plaintiff the strap was able to be used

as a tie down and would not break or fracture no matter the age and condition of the strap.

               72)    This misrepresentation by Defendant RSC constitutes an unfair method

of competition and unfair or deceptive act or practice within the meaning of 73 PA.C.S.A.

§§201-2(4)(v) and 201-2(4)(v)(ii).

               73)    The Plaintiff suffered ascertainable and traumatic injuries and damages

as set forth above as the result of the Defendant RSC use or employment of these unfair

methods of competition and/or deceptive acts or practices.




                                               11
         Case 2:21-cv-00319-MJH Document 1 Filed 03/08/21 Page 12 of 12




               WHEREFORE, upon counts one through four and six through nine inclusive the

Plaintiff prays judgment and damages from the Defendants herein jointly and severally in a sum

to be determined by this Honorable Court, with a jury sitting, plus such interest, costs, and other

relief as this Honorable Court shall deem just and proper, and for counts five and ten, a

judgment against the Defendants for damages not less than $100 in addition to costs and

attorney’s fees. 73 P.S. §201-9.2.


                                                     Respectfully submitted, Attorney
                                                     for the Plaintiff,


                                                      s/David A. Colecchia
                                                     David Colecchia, Esq.
                                                     David A Colecchia and Associates
                                                     324 South Maple Ave.
                                                     Greensburg, PA 15601
                                                     (724)-837-2320
                                                     Fax (724)-837-0602
                                                     Email: colecchia542@comcast.net


 DATED:March                           _




                                                12
